      Case 1:11-cv-01590-LTS-HBP Document 709 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNIVERSITAS EDUCATION, LLC,

                         Plaintiff,
                                                             Case Nos. 11-1590-LTS and
 v.                                                          11-8726-LTS
 NOVA GROUP, INC., et al.,
                                                             CERTIFICATE OF SERVICE
                          Defendants.


       I hereby certify that in compliance with Rule 7.2 of the Local Civil rules of the United

States District Court for the Southern and Eastern Districts of New York, I caused true and correct

copies of the unpublished authorities cited in Universitas Education, LLC’s Memorandum of Law

in Support of its Motion for Sanctions against Roger Stavis and Mintz & Gold, LLP to be provided

to Daniel Carpenter by mailing such authorities to the address listed below on March 23, 2021:

                                           Daniel Carpenter
                                          18 Pond Side Lane
                                        West Simsbury, CT 06092

The mailing was sent via Federal Express in a postage paid properly addressed wrapper, and left

under the exclusive care and custody of Federal Express.

Dated: Alexandria, Virginia
       March 23, 2021

                                                            /s/ Benjamin Chernow
                                                            Benjamin Chernow
